USAA 9800 Fredericksburg Road EAGLE San Antonio, Texas 78288 LOGO (r) May 10, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE:USAA Mutual Funds Trust Post-Effective Amendment No. 88 to Registration Statement on Form N-1A 1933 Act File No. 033-65572 1940 Act File No. 811-7852 Dear Sir or Madam: On behalf of USAA Mutual Funds Trust, a Delaware statutory trust (the Registrant), we hereby enclose for filing with the Securities and Exchange Commission (the Commission) pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended (the 1933 Act), and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 88 (the Amendment) to the above-captioned Registration Statement, together with the exhibits indicated as being filed herewith. The manually executed original, held on file, has been sequentially numbered in accordance with the provisions of Rule 403 under the 1933 Act. As indicated on the cover page of the Amendment, the Registrant has elected to have the Amendment become effective on July 12, 2013, pursuant to Rule 485(a)(1) under the 1933 Act. The Amendment is being filed with respect to the USAA Mutual Funds Trust (Global Opportunities Fund, Ultra Short-Term Bond Fund, and Total Return Strategy Fund) to (1) incorporate revised language to reflect the change in name and investment objective with respect to the Global Opportunities Fund to be known asthe Global Managed Volatility Fund; (2) incorporate revised language to include an additional share class, i.e., Retail Shares to the newly renamed Global Managed Volatility Fund and Institutional Shares to the Ultra Short-Term Bond Fund and Total Return Strategy Fund; and (3) to make such other non-material changes as appropriate. If you have any questions with respect to the enclosed, please contact me at (210) 498-4628. Sincerely, /S/ JAMES G. WHETZEL James G. Whetzel Assistant Secretary USAA Mutual Funds Trust Enclosures USAA Asset Management Company
